Citation Nr: 0422801	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-24 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral patellofemoral osteoarthritis, from August 29, 
1997 to August 14, 2001. 

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral osteoarthritis of the right knee, for the 
period on and subsequent to August 15, 2001. 

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral osteoarthritis of the left knee, for the 
period on and subsequent to August 15, 2001. 

4.  Entitlement to service connection for herniated nucleus 
pulposus, lumbar spine.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  The record also indicates that the veteran also served 
with the United States Army Reserves (USAR) from August 1979 
to August 1982, and with the Georgia Army National Guard from 
August 1982 to July 1996.  

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2000, by the Atlanta, Georgia Regional Office (RO), which 
granted service connection for bilateral patellofemoral 
osteoarthritis, evaluated as 10 percent disabling, effective 
August 29, 1997.  The veteran perfected a timely appeal of 
that decision.  The veteran was afforded a VA examination in 
August 2001.  Thereafter, by a rating action of October 2003, 
the RO assigned a separate evaluation of 10 percent for each 
knee, effective August 15, 2001.  

On April 27, 2004, the veteran appeared and offered testimony 
before a Veterans Law Judge (VLJ) in Washington, D.C.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted MRI studies of the left and right knees 
dated in July 2003.

In a statement dated in June 2000, the veteran stated that he 
filed his claim in June or July 1996 and that he provided 
documents to VA in the Fall of 1996, thus suggesting that he 
was entitled to an effective date earlier than August 29, 
1997 for a grant of service connection for a bilateral knee 
disorder.  This matter has not been adjudicated by the RO, 
and it will not be addressed by the Board.  If the veteran 
wishes to pursue a claim for an earlier effective date, he 
should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran filed a notice 
of disagreement (NOD) with a September 2003 denial by the RO 
of service connection for herniated nucleus pulposus, lumbar 
spine.  As a statement of the case has not been issued 
concerning this matter, the Board finds the issue must be 
remanded for additional development.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999). 


REMAND

When service connection was granted in June 2000, the 
veteran's disability was characterized as bilateral 
patellofemoral osteoarthritis.  At that time, the RO assigned 
a 10 percent disability rating to the bilateral knee disorder 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Subsequently, an August 2001 VA examination noted 
complaints of bilateral knee pain with range of motion of 0 
to 97 degrees in the right knee, and 0 to 128 degrees in the 
left knee.  The pertinent diagnosis was patellofemoral 
osteoarthritis in both knees.  In a rating action of October 
2003, the RO assigned a 10 percent evaluation for each knee, 
based on findings of osteoarthritis and painful, limited 
motion of each knee, effective August 15, 2001; the separate 
rating was assigned under the rating criteria found at 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

Significantly, during his personal hearing in April 2004, the 
veteran stated that he was having problems with giving away 
of the knees, especially with walking down stairs.  He also 
reported problems with weakness in his knees.  The veteran 
indicated that he was previously prescribed knee braces, but 
it was determined that they caused more harm than good.  The 
veteran also reported that recent MRI studies revealed tears 
in the knee, and he has received cortisone shots in the knees 
to help alleviate the pain.  Submitted in support of the 
veteran's claim were results of MRI studies of the knees, 
performed in July 2003, which revealed probable meniscal tear 
in the left knee, and medial meniscal tear and trochlear 
cartilage chondromalacia in the right knee.  These clinical 
findings, together with the veteran's contentions, suggest 
that he may have instability in the right and left knees.  As 
such, evaluation under Diagnostic Code 5257, on the basis of 
recurrent subluxation or lateral instability, may be 
appropriate.  Under that diagnostic code, assignable 
evaluations range from 10 percent for mild disability to 30 
percent for severe disability.  Because, however, there are 
no recent medical findings pertaining to instability, medical 
evidence as to whether, and to what extent the veteran 
experiences instability or subluxation in the left and right 
knees would be helpful in evaluating the disability under 
consideration.  

The Board notes that disability ratings for arthritis with 
limitation of motion or painful motion do not preclude a 
separate additional rating for lateral instability or 
recurrent subluxation under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259, 261- 262 
(1994).  Therefore, the Board finds the RO should consider 
whether separate ratings are warranted for any lateral 
instability or recurrent subluxation of the veteran's left 
and right knee disorders.  

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that an examination 
conducted two years prior to a Board decision was too remote 
to constitute a contemporaneous examination).  The record 
indicates that the veteran underwent a VA examination for the 
knees in August 2001, approximately three years ago.  In 
light of the veteran's contentions that his left and right 
knee disorders have gotten significantly worse since his last 
examination, as revealed by the recent MRI findings, a new VA 
examination is necessary in order to be able to evaluate the 
current severity of his right and left knee disorders.

As alluded to earlier, in a September 2003 rating decision, 
the RO denied the veteran's claim for service connection for 
herniated nucleus pulposus, lumbar spine.  In a statement 
dated in October 2003, the veteran expressed disagreement 
with that denial.  The RO, however, has not issued an SOC in 
response or given the veteran an opportunity to perfect an 
appeal to the Board concerning this claim by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  This claim must be remanded to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet. App. 127, 132 (1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must issue an SOC addressing 
the issue of the veteran's claim of 
entitlement to service connection for 
herniated nucleus pulposus of the lumbar 
spine.  The veteran and his 
representative should be apprised that to 
perfect the appeal on these issues for 
Board review, he must submit a 
substantive appeal.  If, and only if, he 
perfects an appeal concerning this claim 
should it be returned to the Board.  

2.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his service-connected left and 
right knee disorders since August 2001.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran 
which have not already been associated 
with record.  All records obtained should 
be added to the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the severity of his left and 
right knee disabilities.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  All testing deemed 
necessary, including X-rays, should be 
performed.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings.  The examiner should 
specifically state whether there is 
subluxation or lateral instability and, 
if so, the severity of the subluxation or 
instability.  The examiner should 
describe any functional loss due to pain, 
weakness, or other symptoms attributable 
to left and right knee pathology, and 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms, and comment on the effects 
of the left and right knee disabilities 
upon the veteran's ordinary activity and 
his ability to function in the work 
place.  

4.  After completion of the foregoing 
requested development, the RO should 
readjudicate the veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  
Consideration should specifically be 
given to the question of whether separate 
disability ratings are warranted under 
separate Diagnostic Codes for the 
arthritis of the knees with limited or 
painful motion and for subluxation or 
instability.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must provide reasons and bases for the 
decisions reached.  Thereafter, the 
veteran should be given the opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


